Grant, J.
(after stating the facts). The sole objection to the defendant’s liability is that the contract is not a legal one, because the plaintiff had not complied either with section 5379, 2 Comp. Laws, or with section 4018, 1 Comp. Laws. Section 5379 provides for a tax of $500 upon the business of selling spirituous or intoxicating liquors at wholesale, as a condition precedent to the right to engage in the business. Similar cases have been in this court before, and also in the Supreme Court of the United States.
Under the contract the goods were to be shipped in the original package from the State of Ohio into the State of Michigan. They were so shipped and delivered to the defendant. The transaction was interstate commerce, under Lyng v. Michigan, 135 U. S. 161; Leisy v. Hardin, 135 U. S. 100; Scott v. Donald, 165 U. S. 58; Vance v. W. A. Vandercook Co., 170 U. S. 438. These and other cases are cited and discussed in the recent case of American Express Co. v. Iowa, 196 U. S. 133.
The fact that the plaintiff is a resident of Michigan, and that the contract was executed here, does not take the transaction out of interstate commerce and make it a State transaction. Plaintiff’s place of business is in another State. His products are there manufactured, and shipped to other States in the original packages. The Constitution of the United States gives him this right, regardless of bis residence. He is not engaged in selling the original packages after their arrival in the State, *337within the decision in Vance v. W. A. Vandercook Co., supra.
Act No. 217 of the Public Acts of 1885, being section • 4018, 1 Comp. Laws, has been declared unconstitutional and void by the Supreme Court of the United States. Walling v. Michigan, 116 U. S. 446. That decision is binding upon us.
Judgment affirmed.
Moore, C. J., and Carpenter, MoAlvay, and Hooker, JJ., concurred.